 



Exhibit 10.2
CONVEYANCE OF TAIL ROYALTY
AND GRANT OF MILLING FEE
     This CONVEYANCE OF TAIL ROYALTY AND GRANT OF MILLING FEE (this
“Conveyance”), dated as of February 22, 2006 (the “Effective Date”), is from
SOCIÉTÉ DES MINES DE TAPARKO, also known as SOMITA, SA, a société anonyme formed
under the laws of the Republic of Burkina Faso (“Grantor”) to ROYAL GOLD, INC.,
a corporation formed under the laws of Delaware, USA (“Grantee”).
Recitals
     A. Grantor and Grantee entered into a Funding Agreement dated as of
December 1, 2005 (the “Original Funding Agreement”), as amended by First
Amendment to Funding Agreement dated as of February 8, 2006 (the “First
Amendment”), and as further amended and restated by Amended and Restated Funding
Agreement dated as of February 22, 2006 (as so amended and restated, the
“Funding Agreement”). Pursuant to the Funding Agreement, Grantee agreed to
provide Grantor funding in the amount of U.S. $35,000,000 to be used in the
development of the Taparko – Bouroum Project (defined below) in the Republic of
Burkina Faso.
     B. Prior to the date of this Conveyance, Grantee has provided Grantor the
amount of $9,414,000 under the First Tranche pursuant to the terms and
conditions of the Original Funding Agreement, as amended by the First Amendment.
     C. Originally under the terms of the Original Funding Agreement, and as now
included in the terms and conditions of the Funding Agreement, as consideration
for Grantee agreeing to provide such funding to Grantor, Grantor granted to
Grantee, among other things, certain production payments relating to the Taparko
— Bouroum Project, as more specifically described in Conveyance of Production
Payments (PP1 and PP2) dated February 22, 2006, from Grantor to Grantee (the
“Production Payment Conveyance”).
     D. In addition, originally under the terms of the Original Funding
Agreement, and as now included in the terms and conditions of the Funding
Agreement, as additional consideration for Grantee agreeing to provide such
funding to Grantor, Grantor agreed to grant to Grantee a tail royalty interest
in all gold in, on and under and produced from the Taparko Lands and the Bouroum
Lands (as each term is defined below), and a milling fee on all gold produced
from lands other than the Taparko Lands and the Bouroum Lands and processed at
the Taparko Processing Facility (defined below), such payments to commence upon
satisfaction of the obligations of Grantor under the Production Payment
Conveyance.
     E. As a condition precedent to Grantee’s obligation to fund the Second
Tranche under the Funding Agreement, Grantor must execute and deliver this
Agreement to Grantee.

 



--------------------------------------------------------------------------------



 



Agreement
     Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor and Grantee agree as follows:
ARTICLE I
Definitions and References
     1.1 General Definitions. As used herein the terms “Conveyance,” “Effective
Date,” “First Amendment,” “Funding Agreement,” “Grantor,” “Grantee,” “Original
Funding Agreement” and “Production Payment Conveyance” shall have the meanings
ascribed thereto above, and the following terms shall have the following
meanings:
     “Average Gold Price” means, for any calendar month, the average daily P.M.
price fixing for gold by the London Bullion Association as reported in The Wall
Street Journal or any other agreed upon successor publication for the applicable
calendar month.
     “Bouroum Lands” means all of the land included in the Bouroum Permit, being
approximately 11.7 square kilometers, which land is more particularly described
in Schedule A attached hereto.
     “Bouroum Permit” means Decree No. 2005-342/PRES/PM/MCE/MFB issued by the
Government of the Republic of Burkina Faso on June 21, 2005, a copy of which is
attached hereto as Schedule A.
     “Government” means the Government of the Republic of Burkina Faso,
including, without limitation, the executive, legislative and judicial branches
thereof, including, without limitation, the Ministry for Energy and Mines.
     “Grantor’s Account” means Grantor’s metals account at Royal Bank of Canada
Channel Islands, or such other metals account as Grantor may hereafter
establish.
     “Interests” means the Tail Royalty and the Milling Fee, collectively.
     “Lands” means the Bouroum Lands and the Taparko Lands.
     “Milling Fee” has the meaning set forth in Section 2.2.
     “Month” means a calendar month.
     “Tail Royalty” has the meaning set forth in Section 2.1.
     “Taparko — Bouroum Project” means development and exploitation of the
Taparko Lands and the Bouroum Lands for production of gold and associated
precious metals, including construction of a mine, support facilities and the
Taparko Processing Facility.

2



--------------------------------------------------------------------------------



 



     “Taparko Lands” means that portion of the land included in the Taparko
Permit that is more particularly described in Schedule B hereto, being
approximately 34.7 square kilometers out of the total 666.5 square kilometers
included in such permit.
     “Taparko Permit” means Decree No. 2004-329/PRES/PM/MCE/MFB/MEDE/MECV issued
by the Government of the Republic of Burkina Faso on August 6, 2004, a copy of
which is attached hereto as Schedule B.
     “Taparko Processing Facility” means the CIL processing facility to be
constructed by Grantor on or adjacent to the Taparko Lands, capable of milling
and processing at least 1,000,000 tonnes of ore per year.
     “Through-Put Production” means all production processed through the Taparko
Processing Facility, whether or not the same was mined from the Taparko Lands or
the Bouroum Lands.
     “Year” means a calendar year.
     1.2 Exhibits. All Exhibits attached to this Conveyance are part hereof for
all purposes.
     1.3 References and Titles. All references in this Conveyance to Exhibits,
Articles, Sections, Subsections, and other subdivisions refer to the Exhibits,
Articles, Sections, Subsections and other subdivisions of this Conveyance unless
expressly provided otherwise. Titles and headings appearing at the beginning of
any subdivision are for convenience only and do not constitute any part of any
such subdivision and shall be disregarded in construing the language contained
in this Conveyance. The words “this Conveyance,” “herein,” “hereby,” “hereunder”
and words of similar import refer to this Conveyance as a whole and not to any
particular subdivision unless expressly so limited. The phrases “this Section”
and “this Subsection” and similar phrases refer only to the Sections or
Subsections hereof in which the phrase occurs. The word “or” is not exclusive.
Pronouns in masculine, feminine and neuter gender shall be construed to include
any other gender. Words in the singular form shall be construed to include the
plural and words in the plural form shall be construed to include the singular,
unless the context otherwise requires.
ARTICLE II
Conveyance and Grant
     2.1 Conveyance of Tail Royalty. Subject to the limitations set forth in
this Article II, Grantor hereby grants, bargains, sells, conveys, assigns, sets
over and delivers unto Grantee a two percent (2%) royalty in and to all gold
contained in, on and under and produced from the Lands, such royalty to be
calculated as follows: (i) the total troy ounces of gold produced from the Lands
and contained in Through-Put Production that are outturned to Grantor’s Account
during a given Month as reported by the applicable metal refinery, times
(ii) the Average Gold Price for such Month, times (iii) two percent (2%) (the
“Tail Royalty”).

3



--------------------------------------------------------------------------------



 



     To have and to hold the Tail Royalty unto Grantee, its successors and
assigns forever, subject to the terms, provisions and conditions contained in
this Conveyance.
     2.2 Grant of Milling Fee. Subject to the limitations set forth in this
Article II, Grantor hereby grants, assigns and conveys to Grantee an interest in
the Taparko — Bouroum Project in the form of a milling fee equal to 0.75% of the
total amount of gold passed through the Taparko Processing Facility that is
produced from lands other than the Lands, calculated as follows: (i) the total
troy ounces of gold produced from lands other than the Lands and contained in
Through-Put Production that are outturned to Grantor’s Account during a given
Month as reported by the applicable metal refinery, times (ii) the Average Gold
Price for such Month, times (iii) 0.75% (the “Milling Fee”); provided, however,
that the Milling Fee shall only apply to the milling and processing of the first
one million (1,000,000) tonnes of ore per Year from lands other than the Lands;
provided further that such amount shall be reduced by the number of tonnes of
ore per Year from the Lands (e.g., if in a given Year, the Taparko Processing
Facility processes 800,000 tonnes of ore from the Lands and 500,000 tonnes of
ore from Lands other than the Lands, then the Milling Fee would only apply to
200,000 tonnes of ore); provided further that for the Year in which the first
payment of the Milling Fee is made (which is likely to be less than a full
calendar year), the 1,000,000 limit shall be proportionately reduced to the
number of days remaining in such year after commencement of payment of the
Milling Fee (e.g., if the payment of the Milling Fee commences on September 14,
the limit of the payment on the Milling Fee would be 108/ 365 of 1,000,000 —
i.e., 295,890 – tonnes of ore during such year).
     2.3 Calculation and Commencement of Payments. The calculation and payment
of amounts owing under the Tail Royalty and the Milling Fee shall not commence
until satisfaction of all obligations of Grantor under the Production Payment
Conveyance.
     2.4 Limitation on Recourse. Grantee shall look solely to the Lands for
satisfaction and discharge of the Tail Royalty, and shall look solely to the
Through-Put Production for satisfaction and discharge of the Milling Fee, and
Grantor shall not be personally liable for the payment and discharge thereof.
     2.5 Non-Operating, Non-Expense-Bearing Interests. The Tail Royalty conveyed
hereby is a non-operating, non-expense-bearing interest in and to production
from the Lands. The Milling Fee conveyed hereby is a non-operating, non-expense
bearing limited royalty interest in and to the Through-Put Production from lands
other than the Lands. Each of the Interests is limited as set forth above, free
of all cost and expense of production, operations, milling, smelting, refining
and delivery prior to being outturned at Grantor’s Account. In no event shall
Grantee ever be liable or responsible in any way for payment of any costs,
expenses or liabilities attributable to the Taparko – Bouroum Project (or any
part thereof) or incurred in connection with the production, operations,
milling, smelting, refining and delivery of Through-Put Production prior to
being outturned at Grantor’s Account.
     2.5 Free of Royalties and Other Burdens. The Interests shall be free of
(and without deduction therefrom of) any and all royalties and other burdens on
production and shall bear no part of same; and Grantor shall defend, indemnify
and hold Grantee harmless from and against any loss or claim with respect to any
such royalties and other burdens on production or any claim by the owners or
holders of such royalties and other burdens on production. For greater

4



--------------------------------------------------------------------------------



 



certainty, all payments made hereunder shall be net of any withholdings or other
amounts, if and to the extent required by applicable law, in respect of
applicable taxes thereon.
ARTICLE III
Payment Procedures; Reports
     3.1 Payments of Tail Royalty and Milling Fee. Payments of the Interests
shall be made on a calendar quarter basis, within ten (10) business days after
the end of each calendar quarter, by check or wire transfer, at the election of
Grantee, to the address set forth in Section 5.2. The amount of each payment
shall be equal to the sum of the monthly amounts due for each Month during such
calendar quarter. All payments shall be accompanied by statements that describe
in reasonable detail the basis of calculation of the amounts paid under the
Interests.
     3.2 Financial Reports. Subject to the confidentiality requirements of
Section 4.4, Grantee shall have the right to be supplied monthly with duplicate
settlement sheets from any refinery, mill, smelter or other purchaser of
Through-Put Production, whether or not Through-Put Production has been sold, and
shall contain sufficient information as to the value, pricing and amounts of
intermediate product and final product sold for Grantor’s account so that
Grantee will have access to all information and data that are reasonably
necessary and appropriate for it to determine the amount of the Interests due it
under this Conveyance.
     3.3 Objection, Finality of Payments: Grantee, at its sole election and
expense, shall have the right to perform, not more frequently than once annually
following the close of each calendar year, an audit by any authorized
representative of Grantee of Grantor’s accounts relating to the Interests. Any
such inspection shall be for a reasonable length of time during regular business
hours, at a mutually convenient time, upon at least ten (10) business days’
prior written notice by Grantee. All payments under the Interests made in any
Year shall be considered final and in full accord and satisfaction of all
obligations of Grantor, unless Grantee gives written notice describing and
setting forth a specific objection to the calculation thereof within one
(1) year following the end of that Year. Grantor shall account for any agreed
upon deficit or excess in payments of the Interests made to Grantee by adjusting
the next monthly statement and payment following completion of such audit to
account for such deficit or excess.
     3.4 Copies of Reports to Government. Grantor shall provide Grantee with
copies of any reports that Grantor is required to make to the Government within
thirty (30) days after submitting same to the Government.
     3.5 Annual Environmental Compliance Report. Within ninety (90) days after
the end of each Year, Grantor shall provide to Grantee an environmental
compliance report summarizing the environmental performance of operations at the
Taparko-Bouroum Project during that Year and provide sufficient information for
Grantee to monitor the performance of such operations with respect to
environmental protection, including, at a minimum, narrative summaries of
(i) the results of any environmental monitoring or sampling activity,
(ii) accidents that impact the environment or result in the loss of life, and
(iii) environmental deficiencies that are identified by

5



--------------------------------------------------------------------------------



 



environmental regulatory authorities of the Government and any remedial actions
taken or proposed to be taken with respect thereto.
ARTICLE IV
Additional Rights, Obligations and Covenants of the Parties
     4.1 Commingling of Production.
          (a) Subject to the limitations, conditions and requirements of this
Section 4.1, Grantor shall have the right to mix or commingle, either
underground, at the surface, or at a processing plant or any other treatment
facilities, any production from the Lands with ores or material derived from
other lands or properties whether or not owned, leased or controlled by Grantor.
          (b) Before commingling, Grantor shall weigh, measure, sample and
analyze the respective ores and materials in accordance with sound mining and
metallurgical practices such that the amount of gold recovered from the Lands
can be reasonably and accurately determined. As products are produced from the
commingled ores, Grantor shall calculate from representative samples the average
percentage recovery of products produced from the commingled ores during each
month. In obtaining representative samples and calculating the average grade of
commingled ores and average percentage of recovery, Grantor may use procedures
that are in accordance with best practices in the mining and metallurgical
industry. The records relating to commingled ores shall be made available for
inspection by Grantee, at Grantee’s sole expense, at all reasonable times and
shall be retained by Grantor for a period of one (1) year after the calendar
year in which the commingling occurred.
          (c) Notwithstanding the foregoing provisions of this Section 4.1,
Grantor shall not commingle production from the Lands with ores or minerals
derived from other lands or properties if such commingling has a reasonable
likelihood of reducing the recovery rate of metals from the Lands below what the
recovery rate would have been without commingling. Any disputes concerning
commingling procedures or results or the applicability of the prohibition in the
preceding sentence shall be resolved pursuant to the procedure set forth in
Section 5.9.
     4.2 Geological and Other Data and Reports. From and after the date of
execution of this Conveyance, Grantor shall deliver to Grantee not less
frequently that quarterly, or otherwise shall make available, the following data
and information relating to operations conducted on or for the benefit of the
Lands and with respect to the Taparko Processing Facility:
     (a) The monthly operations and exploration report prepared by Grantor for
operations on the Lands and with respect the Taparko Processing Facility;
     (b) The annual reserve report for the Lands prepared by Grantor, along with
any updates, as and when any of the same have been finalized and approved by
Grantor;

6



--------------------------------------------------------------------------------



 



     (c) Grantor’s life of mine plan relating to the Taparko — Bouroum Project;
     (d) The annual plan and budget prepared by Grantor relating to the Taparko
— Bouroum Project and any amendments thereto, as and when any of the same have
been finalized and approved by Grantor; and
     (e) Any additional material engineering or economic studies or analyses
prepared by Grantor and relating to the Lands and the Taparko – Bouroum Project
as and when any of the same have been finalized and approved by Grantor.
     4.3 Inspection. Grantee and its authorized agents who are experienced in
mining operations, at Grantee’s sole risk and expense, shall have the right,
exercisable at reasonable intervals and during regular business hours, at a
mutually convenient time, and in a reasonable manner conforming to Grantor’s
safety rules and regulations and so as not to interfere with Grantor’s
operations, to go upon the Lands and the premises of the Taparko Processing
Facility for the purposes of inspecting same. Grantee shall furnish Grantor with
prior written notice of the time and place of any inspection by Grantee pursuant
to this Section 4.3. Grantee shall defend, indemnify and hold Grantor harmless
from and against all costs incurred (including reasonable attorneys’ fees and
the costs of defending any such claims) based on claims for damages, including
injury or damage to other persons or property, arising out of any death,
personal injury or property damage sustained by Grantee, its agents or
employees, while in or upon the Properties, unless such death, injury or damage
results from Grantor’s gross negligence or willful misconduct.
     4.4 Confidentiality. Grantee shall not, without the prior written consent
of Grantor, disclose to any third party (excluding, however, any representative,
affiliate, agent, consultant or contractor of Grantee who has a bona fide need
to be informed) any information concerning operations, including exploration, on
the Properties which is not generally available to the public; provided,
however, that upon not less than five (5) days’ prior written notice to Grantor
setting forth the nature and content of the proposed disclosure, Grantee may
disclose information or data pertaining to the Lands, the Taparko – Bouroum
Project and the Taparko Processing Facility to: (a) any third party to whom
Grantee in good faith anticipates selling or assigning all or a part of its
interest hereunder, or (b) any lender or underwriter from whom Grantee is
seeking to obtain funds. Grantee shall require those parties to keep the
information so provided confidential. If either Grantor or Grantee determines in
good faith that a disclosure is required for compliance with applicable laws,
rules, regulations or orders of any government agency or stock exchange having
jurisdiction, that party shall provide as much prior notice to the other party
of the nature and contents of the proposed disclosure, for the review and
comment of the other party, as is reasonably possible under the circumstances.
     4.5 Abandonment of Properties. From and after satisfaction of the
obligations under the Production Payment Conveyance, Grantor may elect at any
time to terminate or abandon its interests in the Lands and the Taparko
Processing Facility at any time as it may in its sole discretion deem
appropriate, subject only to the provisions of this Section 4.5. In the event
that Grantor wishes to abandon any or all of it interest in the Lands or the
Taparko Processing Facility, except for cessation of operations under care and
maintenance, Grantor shall provide

7



--------------------------------------------------------------------------------



 



Grantee with not less than forty-five (45) days prior notice of its intention to
do so and offer to transfer such interests to Grantee. At any time during the
forty-five (45) day period, Grantee may notify Grantor that it elects to accept
transfer of such interests. In that event, Grantor shall transfer those
interests to Grantee by quitclaim deed.
     4.6 Processing of Ore from the Lands. Grantor hereby covenants and agrees
with Grantee that all ore produced from the Lands shall be processed in the
Taparko Processing Facility.
     4.7 Refining Contracts. Grantor hereby covenants and agrees with Grantee
that during the entire term of this Conveyance, Grantor shall maintain in full
force and effect refining contracts with smelter and/or refiners reasonably
acceptable to Grantee, and Grantor shall use its best efforts to cause such
refining contracts to provide for, where possible: (i) payment by the refiner
and/or smelter directly to Grantee of amounts due hereunder in cash or,
(ii) upon request by Grantee, and if not prohibited by law, in kind.
     4.8 Grantor Operations and Maintenance of the Taparko-Bouroum Project.
Grantor shall conduct its operations on the basis of customary commercial
practice and arm’s-length arrangements, with due diligence and efficiency and
under the supervision of qualified and experienced management. Grantor shall
maintain, preserve, protect and keep the Taparko-Bouroum Project, and all of
Grantor’s property used or useful in connection therewith, in good condition
(ordinary wear and tear and obsolescence excepted) in accordance with prudent
industry standards, and in compliance with all applicable laws, in conformity
with all applicable contracts, servitudes, leases, permits and agreements, and
shall from time to time make all repairs renewals and replacements needed to
enable the business and operations carried on in connection therewith to be
promptly and advantageously conducted at all times, except where failure to do
so could not nave a material adverse effect upon the Taparko-Bouroum Project.
     4.9 Compliance with Agreements and Law. Grantor shall perform all
obligations it is required to perform under each lease, permit, agreement,
contract or other instrument or obligation to which it is a party with respect
to the Taparko-Bouroum Project, except where the failure to do so could not have
a material adverse effect upon its ownership or operation of same. Grantor shall
conduct its business and affairs with respect to the Taparko-Bouroum Project,
(i) in material compliance with all laws applicable thereto, (ii) in all
material respects in accordance with the Development Plan, as defined in the
Funding Agreement, (iii) in accordance with acceptable industry practice
including maintaining a minimum of local standards and World Bank environmental
guidelines (applicable under, World Bank and IFC Pollution, Prevention and
Abatement Guidelines and the applicable IFC Safeguard Policies), and, where
practicable, the International Cyanide Code and the Equator Principles; and
(iv) in compliance, and causing its affiliates, subsidiaries, agents, employees,
subcontractors, directors and officers to be in compliance, with the Foreign
Corrupt Practices Act of 1977 (Pub.L. No. 95-213, Sections 101-104), as amended,
and any other law, regulation, order, decree or directive having the force of
law and relating to bribery, kick-backs, or similar business practices. Grantor
shall obtain and cause all licenses and permits necessary or appropriate for the
conduct of its business and the ownership and operation of its property used and
useful in the conduct of its business to be at all times maintained in good
standing and in full force and effect, except where failure to comply could not
have a material adverse effect upon the Taparko-Bouroum Project.

8



--------------------------------------------------------------------------------



 



     4.10 Government Approvals and Notices. Grantor shall (i) obtain, and shall
at all times maintain in full force and effect, all material registrations,
declarations, filings, governmental consents, licenses, approvals,
authorizations, and permits necessary for Grantor’s operation of the
Taparko-Bouroum Project, and (ii) undertake reasonable efforts to arrange for
Grantee to receive from the Government copies of all correspondence, notices,
decrees, orders and other writings issued by the Government to Grantor regarding
the Taparko-Bouroum Project, but in any event, Grantor shall send Grantee copies
of such materials promptly after receipt thereof.
ARTICLE V
General Provisions
     5.1 Assignment. After Completion (as defined in the Funding Agreement) of
the Taparko — Bouroum Project, either party may assign its interests under this
Conveyance freely, in whole or in part; provided, however, that any transfer or
conveyance by either party of any interest in the Interests or in the Lands or
the Taparko Processing Facility shall be expressly made subject to, and the
assignee or transferee shall commit in writing to be bound by, all of the terms
and conditions and covenants of this Conveyance.
     5.2 Notices. Any notice, election, report or other correspondence required
or permitted hereunder shall be in writing and shall be deemed sufficiently
given or furnished if delivered by personal delivery, by facsimile or other
electronic transmission, or by delivery service with proof of delivery, to each
of the parties at its address below (unless changed by similar notice in writing
given by the party whose address is to be changed):
If to Grantor:
Somita SA
01 B.P. 2509 OUAGADOUGOU 01
1648 Boulevard Tansoba TAN-KOM,
Secteur 25
Burkina Faso
Attention: Directeur Generale
Facsimile: 226-50-358187
With copies to:
High River Gold Mines Ltd.
155 University Avenue
Suite 1700
Toronto, Ontario M5H 3B7
Attention: President
Facsimile: (416) 360-0010
and

9



--------------------------------------------------------------------------------



 



Cassels Brock & Blackwell LLP
2100 Scotia Plaza, 40 King Street W.
Toronto, Ontario M5H 3C2
Attention: David Poynton
Facsimile: (416) 644-9348
If to Grantee:
Royal Gold, Inc.
1660 Wynkoop St.
Suite 1000
Denver, Colorado 80202-1132
Attention: President
Facsimile Number: 303-595-9385
Any such notice or communication shall be deemed to have been given (a) in the
case of personal delivery or delivery service, as of the date of first attempted
delivery during normal business hours at the address provided herein, (b) in the
case of facsimile, upon receipt, or (c) in the case of other electronic
transmission, upon acknowledgment of receipt by the recipient within twenty-four
(24) hours of first attempted delivery.
     5.3 Amendments and Waiver. No modifications or waivers of the terms and
conditions of this Conveyance shall be binding upon either party unless in
writing, dated subsequent to the date of this Conveyance, and executed by an
authorized representative of each party. No waiver by either party of a breach
of any of the provisions of this Conveyance shall be construed as a waiver of
any subsequent breach, whether of the same or of a different character.
     5.4 Relationship of the Parties. The relationship of the parties hereto is
contractual only. The Interests shall not grant to Grantee any rights to
participate or influence management or decision-making regarding operations on
the Lands, Taparko — Bouroum Project or the Taparko Processing Facility, nor
shall it obligate the Grantee to assume any responsibilities for costs of
Grantor’s operations on the Lands, Taparko — Bouroum Project or the Taparko
Processing Facility or any liabilities resulting therefrom.
     5.5 Further Instruments. The parties hereto agree that they will execute
any and all instruments as may be necessary or required to carry out and
effectuate any and all of the provisions of this Conveyance.
     5.6 Binding Effect. This Conveyance shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.
     5.7 Continuation and Priority. The Tail Royalty and Milling Fee granted to
Grantee by this Conveyance shall continue for so long as Grantor, its successors
and assigns retain any interest in the Lands, Taparko — Bouroum Project or the
Taparko Processing Facility. The Interests shall have priority over, and in no
event shall be subordinated to, any project or other financing that Grantor may
obtain with respect to the Lands, Taparko — Bouroum Project or the

10



--------------------------------------------------------------------------------



 



Taparko Processing Facility after the Effective Date of this Conveyance, unless
Grantee specifically so provides in writing. Grantee’s rights to payments under
the Interests shall not be subordinated to any other person or source by Grantor
or any related party, except for statutory liens for amounts not yet due and
payable and liens imposed by the Mining Convention applicable to the Lands or
governing law to the extent not yet due and payable.
     5.8 Governing Law. Without regard to principles of conflicts of law, this
Conveyance is made under and shall be interpreted and enforced in accordance
with the laws of the State of Colorado applicable to contracts made and to be
performed entirely within such state and the laws of the United States of
America, except that, to the extent that the law of the jurisdiction in which
the real property is located (or which is otherwise applicable to the real
property) necessarily governs with respect to procedural and substantive matters
relating to the creation and enforcement of the interests created herein, the
law of such other jurisdiction shall apply.
     5.9 Arbitration Conducted by International Chamber of Commerce. All
disputes between the parties hereto (which for purposes of this Section 5.9
includes Grantor and Grantee and their respective parents, affiliates and
subsidiaries) that arise out of, relate to or are in connection with this
Agreement or any related agreement, will be exclusively, finally and
conclusively settled by binding international arbitration under the Rules of
Arbitration of the International Chamber of Commerce (the “ICC”) then in effect
(the “Rules”), except as specifically modified by this Agreement. The Parties
shall continue to perform their respective obligations under this Agreement
pending conclusion of any such arbitration.
(a) Initiation of Arbitration.
          (i) Prior to initiating an arbitration proceeding with the ICC, the
parties shall negotiate in good faith to resolve the dispute. To that end, the
party wishing to initiate negotiations shall notify the other party in writing
about its intention to do so, including a brief summary of the disputed issue,
its estimate of the amount in controversy, and suggesting a date and venue for a
first meeting, at which the parties shall be represented by officers duly
empowered to resolve the dispute. In the event that the parties are unable to
resolve the dispute within a period of 15 days after commencement of such good
faith negotiations, or upon agreement by the parties to submit the dispute to
arbitration, either party may commence an arbitration proceeding by delivering a
Request for Arbitration (the “Request for Arbitration”) to the Secretariat of
the ICC (the “Secretariat”) in accordance with the terms of this Section 5.9 and
the Rules.
          (ii) For all disputes, the arbitration hereunder shall be by three
independent and impartial arbitrators. Grantor and Grantee shall each appoint
one arbitrator within 30 days after the Request for Arbitration has been
delivered to the Secretariat and the two arbitrators so appointed shall select a
third arbitrator within 60 days after the Request for Arbitration has been
delivered to the Secretariat. In the event that the parties or the arbitrators
fail to select arbitrators as required above, the ICC shall select such
arbitrators in accordance with the terms of this Section 5.9.

11



--------------------------------------------------------------------------------



 



          (iii) Each of the parties acknowledges and agrees that the other party
would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms.
Accordingly, notwithstanding the provisions of Section 5.9(a)(i), pending
completion of arbitration pursuant to this Section 5.9, either Grantor or
Grantee shall have the right to seek a temporary restraining order, injunctive
relief or other interim or provisional relief on the ground that such relief
would otherwise be available at law or in equity. If any such relief is
obtained, the arbitration panel will address the continuance, modification or
termination of such relief and their order and any such decision regarding
relief shall be binding on the parties
     (b) Arbitration Procedures.
          (i) The arbitration shall be conducted in the English language in
London, England or at such other location as the parties may agree.
          (ii) All disputes arising out of or in connection with this Agreement
and relating to the Parties’ rights and obligations in connection with this
Agreement (including without limitation the validity of the agreement of the
parties to arbitrate, the arbitrability of the issues submitted to arbitration
hereunder, the existence and validity of the Agreement, and any conflict of laws
issues arising in connection with the Agreement or this agreement to arbitrate)
shall be finally settled in accordance with the Rules. In addition, where the
Rules are silent, the proceedings before the “Arbitral Tribunal” (as defined in
the Rules) shall be governed by the procedural rules established by the Arbitral
Tribunal.
          (iii) The arbitration panel shall conduct a hearing no later than
90 days after delivery of the Request for Arbitration, and a decision shall be
rendered by the arbitration panel within 30 days after the final hearing.
          (iv) At the hearing, the parties shall present such evidence and
witnesses as they may choose, with or without counsel. Adherence to formal rules
of evidence shall not be required but the Arbitral Tribunal shall consider any
evidence and testimony that it determines to be relevant, in accordance with
procedures that it determines to be appropriate.
     (c) Arbitral Awards.
          (i) The arbitration award shall be in writing and shall specify the
factual and legal bases for the award.
          (ii) Neither Grantor nor Grantee shall be entitled to, and no award
shall include any amount for, lost profits or revenues, lost business
opportunities, business interruption, or punitive or exemplary damages for any
claim arbitrated pursuant to this Section 5.9.
          (iii) The arbitrators shall be entitled to a fee commensurate with
their fees for professional services requiring similar time and effort. The fees
of the arbitrators and other costs of the arbitration shall be borne equally by
the parties, except when the arbitrators decide to impose the total cost on the
defeated party.

12



--------------------------------------------------------------------------------



 



     (c) Enforcement. All decisions of the Arbitral Tribunal shall be final and
binding on the parties and may be entered against them in any court of competent
jurisdiction. Any judgment rendered by the Arbitral Tribunal against a party may
be executed against such party’s assets in any jurisdiction where the party has
assets. Each of the parties irrevocably submits to the non-exclusive
jurisdiction of the appropriate courts in the State of Colorado in any legal
action or proceeding relating to such execution of judgment.
     (d) Limitations.
          (i) Any dispute brought pursuant to the terms of this Section 5.9 must
be brought within two years of the date that the party aggrieved by the event or
condition, or notice of such event or condition giving rise to the dispute
becomes aware of the same.
          (ii) This agreement to arbitrate shall survive the rescission or
termination of this Conveyance.
     5.10 Rule Against Perpetuities. Any right or interest granted under this
Conveyance (including but not limited to Grantor’s obligations under
Sections 4.5 and 4.6) that would violate any applicable Rule Against
Perpetuities or any similar rule of law, shall terminate twenty-one (21) years
after the death of the last survivor of the children and grandchildren of Robert
F. Kennedy who are alive on the Effective Date.
     5.11 Recordation of Conveyance. Grantor and Grantee shall file and record
executed counterparts of this Conveyance in official records as may be necessary
and possible for the purpose of providing constructive notice to third parties
of Grantor’s and Grantee’s respective rights and obligations hereunder with
respect to the matters set forth herein.
Execution Page Follows

13



--------------------------------------------------------------------------------



 



     This Conveyance has been executed on the dates set forth below, to be
effective as of the Effective Date.

                  GRANTOR:    
 
                SOCIÉTÉ DES MINES DE TAPARKO    
 
           
 
  By:   /s/ David Mosher    
 
           
 
      David Mosher    
 
      Director    
 
           
 
  By:   /s/ Daniel Vanin    
 
           
 
      Daniel Vanin    
 
      Director    
 
                GRANTEE:    
 
                ROYAL GOLD, INC.    
 
           
 
  By:   /s/ Donald Baker    
 
           
 
           
 
  Name:   Donald Baker    
 
           
 
           
 
  Title:   V.P. Corporate Development    
 
           






[EXECUTION PAGE TO CONVEYANCE OF TAIL ROYALTY]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT CERTIFICATIONS
[Notary block language or forms that conform to Burkina Faso law
to be provided by Burkina Faso counsel prior to execution]
[NOTARY PAGE TO CONVEYANCE OF TAIL ROYALTY]

 